35 So. 3d 161 (2010)
Ernest Lee COLEMAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-820.
District Court of Appeal of Florida, Third District.
May 26, 2010.
Ernest Lee Coleman, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, CORTIÑAS, and SALTER, JJ.
PER CURIAM.
Earnest Lee Coleman appeals the denial of his motion to correct an illegal sentence under Florida Rule of Criminal Procedure 3.800. Each of the sentence-related claims raised by Coleman has previously been considered and rejected by the circuit court and by this Court. Coleman v. State, 857 So. 2d 886 (Fla. 3d DCA 2003); 879 So. 2d 632 (Fla. 3d DCA 2004); 922 So. 2d 213 (Fla. 3d DCA 2006); and 995 So. 2d 501 (Fla. 3d DCA 2008).
Coleman's claims directed to issues other than his sentence were required to have been brought (but were not) in his unsuccessful plenary appeal, Coleman v. State, 709 So. 2d 654 (Fla. 3d DCA 1998), or within the two-year time period allowed by Florida Rule of Criminal Procedure 3.850.
Affirmed.